         Case 1:19-cr-00862-VEC Document 278 Filed 11/25/20USDC
                                                             PageSDNY
                                                                  1 of 2

                       MEMO ENDORSED                       DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
                                LAW OFFICE OF              DATE FILED: 11/25/2020
                                    JESSE M. SIEGEL
                                   The Woolworth Building
(Tel) 212-207-9009                 233 Broadway, Suite 707
(Fax) 212-732-1339                New York, New York 10279               JesseMSiegel@aol.com




                                                   November 25, 2020


BY ECF

Hon. Valerie E. Caproni, District Judge
United States District Court for the
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

                         Re: United States v. Velez, 19 Cr. 862 (VEC).

Dear Judge Caproni:

        My client, Luis Sepulveda, waives his right to personally appear at the December 10th
status conference in order to avoid having to be quarantined upon return to MDC Brooklyn. He
agrees to appear solely by counsel.

       Thank you for your attention. I hope you and your staff have a healthy and happy
holiday.

                                                   Very truly yours,

                                                   /s/
             Case 1:19-cr-00862-VEC Document 278 Filed 11/25/20 Page 2 of 2
Counsel for Mr. Sepulveda must join counsel for Mr. Sepulveda' co-defendants at the status conference
on Thursday, December 10, 2020, at 11:00 A.M. Counsel for the parties and any interested members of the
public must attend by dialing 1-888-363-4749, using the access code 3121171, and the security code 0862. All
attendees are advised to mute their phones when not speaking and to self-identify each time they speak.
Recording or rebroadcasting the proceeding is strictly prohibited by law.

The Clerk of Court is respectfully directed to close the open motion at docket entry 277.

SO ORDERED.



                               Date: November 25, 2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
